PER CURIAM.
Michael James Ciccarelli appeals from convictions and habitual offender sentences imposed for possession of cocaine and purchasing cocaine within 1,000 feet of a school. We agree with his contention that his open plea of nolo contendere was not knowing and intelligent because he did not, before entering his plea, receive notice that the state intended to seek an enhanced sentence under the habitual offender statute.1 Accordingly, Cic-earelli was unaware of the possibility and reasonable consequences of habitualization. See Ashley v. State, 614 So.2d 486 (Fla.1993); Bell v. State, 624 So.2d 821 (Fla. 2d DCA 1993).
We reverse and remand this case to the trial court to allow the appellant to withdraw his plea and thereafter to enter a new plea to the charges or to proceed to trial.
DANAHY, AC.J., and CAMPBELL and ALTENBERND, JJ., concur.

. Section 775.084, Fla.Stat. (1991).